



Exhibit 10.1
FIRST INCREMENTAL FACILITY AMENDMENT dated as of February 19, 2020 (this
“Amendment”), to the CREDIT AGREEMENT dated as of November 1, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PITNEY BOWES INC., a Delaware corporation (the “Borrower”), the LENDERS
and ISSUING BANKS party thereto and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
administrative agent.
WHEREAS the Borrower, in accordance with Section 2.21 of the Credit Agreement,
has requested that the financial institutions set forth on Schedule I hereto
(the “Incremental Tranche B Term Lenders”) commit to make Incremental Term Loans
to the Borrower in an aggregate principal amount of $850,000,000 (the
“Incremental Tranche B Term Loans”) on the Incremental Tranche B Term Effective
Date (as defined below) (the commitment of each Incremental Tranche B Term
Lender to provide its applicable portion of the Incremental Tranche B Term
Loans, as set forth opposite such Incremental Tranche B Term Lender’s name on
Schedule I hereto, is such Incremental Tranche B Term Lender’s “Incremental
Tranche B Term Commitment”), the proceeds of which will be used (a) to refinance
Existing Senior Notes of the Borrower and (b) to pay fees and expenses incurred
in connection with the foregoing;
WHEREAS the Incremental Tranche B Term Lenders are willing to make the
Incremental Tranche B Term Loans to the Borrower on the Incremental Tranche B
Term Effective Date on the terms and subject to the conditions set forth herein
and in the Credit Agreement;
WHEREAS in accordance with Sections 2.21 and 9.02, the Credit Agreement may be
amended to give effect to the existence and terms of the Incremental Tranche B
Term Loans; and
WHEREAS JPMorgan, MUFG Bank, Ltd., SunTrust Robinson Humphrey, Inc., Citibank,
N.A., Goldman Sachs Bank USA and Citizens Bank, N.A., have been appointed by the
Borrower to act, and have agreed to act, as joint lead arrangers and joint
bookrunners for the Incremental Tranche B Term Loans (in such capacities, the
“Lead Arrangers”).
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1.Interpretation.





--------------------------------------------------------------------------------

2


(a)    Capitalized terms used and not defined herein (including in the recitals
hereto) shall have the meanings assigned to such terms in the Credit Agreement.
The rules of interpretation set forth in Section 1.03 of the Credit Agreement
are hereby incorporated by reference herein, mutatis mutandis.
SECTION 2.    Incremental Tranche B Term Loans.
(a)    On the terms and subject to the conditions set forth herein and in the
Credit Agreement, each Incremental Tranche B Term Lender hereby agrees,
severally and not jointly, to make an Incremental Tranche B Term Loan to the
Borrower on the Incremental Tranche B Term Effective Date in an aggregate
principal amount equal to its Incremental Tranche B Term Commitment. The
proceeds of the Incremental Tranche B Term Loans shall be used by the Borrower
for the purposes set forth in the recitals to this Amendment.
(b)    The Incremental Tranche B Term Loans shall constitute a new Class of Term
Loans under the Credit Agreement. The initial Interest Period for the
Incremental Tranche B Term Loans shall be as set forth in the Borrowing Request
with respect to the Incremental Tranche B Term Loans. Unless the context shall
otherwise require, from and after the Incremental Tranche B Term Effective Date,
each Incremental Tranche B Term Lender shall constitute a “Term Lender” and
“Lender”, each Incremental Tranche B Term Commitment shall constitute a
“Commitment” and the loans made thereunder shall constitute “Incremental Term
Loans”, “Incremental Tranche B Term Loans” and “Loans”, in each case for all
purposes of the Credit Agreement and the other Loan Documents.
(c)    The Borrower may make only one borrowing under the Incremental Tranche B
Term Commitments on the Incremental Tranche B Term Effective Date. Any amount
borrowed under this Section 2 and subsequently repaid or prepaid may not be
reborrowed. Each Incremental Tranche B Term Lender’s Incremental Tranche B Term
Commitment shall terminate immediately and without further action on the
Incremental Tranche B Term Effective Date after giving effect to the initial
funding of such Incremental Tranche B Term Lender’s Incremental Tranche B Term
Loans on the Incremental Tranche B Term Effective Date. The Incremental Tranche
B Term Loans shall be denominated in Dollars.
(d)    This Amendment shall satisfy the requirements of Section 2.21(a) of the
Credit Agreement regarding the delivery of a written notice with respect to the
Incremental Tranche B Term Commitments contemplated by this Amendment.
SECTION 3.    Amendments to the Credit Agreement.
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition in the appropriate alphabetical order:
“First Incremental Facility Amendment” means the First Incremental Facility
Amendment, dated as of February 19, 2020, among the Borrower,





--------------------------------------------------------------------------------

3


the Incremental Tranche B Term Lenders party thereto and the Administrative
Agent.
“Incremental Tranche B Term Effective Date” means February 19, 2020.
“Incremental Tranche B Term Lender” has the meaning assigned to such term in the
First Incremental Facility Amendment.
“Incremental Tranche B Term Loans” has the meaning assigned to such term in the
First Incremental Facility Amendment.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Incremental Tranche B Term Loans with the proceeds of the incurrence by
the Borrower or any Subsidiary of any long-term bank debt financing or any other
financing similar to such Incremental Tranche B Term Loans, in each case having
a lower all-in yield (taking into account any original issue discount and
upfront fees in respect of such financing and any pricing “floor” applicable
thereto) than the interest rate margin applicable to such Incremental Tranche B
Term Loans, other than any such prepayment or refinancing in connection with a
change of control.
“Tranche B Term Maturity Date” means January 7, 2025, as the same may be
extended pursuant to Section 2.22; provided that, if, on any date prior to the
then-scheduled Tranche B Term Maturity Date that is ninety-one (91) days prior
to the scheduled maturity date in respect of (x) any series of the Existing
Senior Notes and/or (y) any Refinancing Indebtedness in respect of any series of
Existing Senior Notes (any such date, a “Tranche B Term Springing Maturity Date”
and any such maturing Existing Senior Notes or Refinancing Indebtedness,
“Reference Debt”), Reference Debt is outstanding in an aggregate principal
amount in excess of $150,000,000, the Tranche B Term Maturity Date shall instead
be the Tranche B Term Springing Maturity Date; provided further, in each case,
if such date is not a Business Day, the Tranche B Term Maturity Date shall be
the immediately preceding Business Day.
(b)    Paragraph (b) of the definition of Applicable Rate in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“(b) with respect to any Incremental Tranche B Term Loan, (i) 4.50% per annum,
in the case of an ABR Loan, or (ii) 5.50% per annum, in the case of a
Eurocurrency Loan.”
(c)    A new paragraph (c) is hereby added to the definition of Applicable Rate
in Section 1.01 of the Credit Agreement as follows:





--------------------------------------------------------------------------------

4


“(c) with respect to any Incremental Facilities (other than the Incremental
Tranche B Loans), the applicable rate per annum as set forth in the applicable
Incremental Facility Amendment.”
(d)    The definition of “Required Covenant Lenders” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Required Covenant Lenders” means, at any time, Lenders having Revolving
Exposures, unfunded Revolving Commitments, Tranche A Term Loans, unfunded
Tranche A Term Commitments and Incremental Tranche B Term Loans together
representing more than 50% of the sum of the Aggregate Revolving Exposure,
unfunded Revolving Commitments, Tranche A Term Loans, unfunded Tranche A Term
Commitments and Incremental Tranche B Term Loans at such time; provided that
whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Exposures, Tranche A Term Loans and Incremental Tranche B Term Loans
of, and the unfunded Revolving Commitments and Tranche A Term Commitments of,
each Defaulting Lender, shall be excluded for purposes of making a determination
of Required Covenant Lenders.”
(e)    Section 2.10 of the Credit Agreement is hereby amended to add the
following at the end of such Section:
(e) The Borrower shall repay to the Administrative Agent, for the account of
each Incremental Tranche B Term Lender, Incremental Tranche B Term Loans made
pursuant to the First Incremental Facility Amendment on the last day of each
quarter set forth below and in an amount equal to the outstanding principal
amount of the Incremental Tranche B Term Loans on the Incremental Tranche B Term
Effective Date multiplied by the percentage set forth below, with the unpaid
balance being payable on the Tranche B Term Maturity Date:





--------------------------------------------------------------------------------

5


Date
Amount
June 30, 2020
1.25%
September 30, 2020
1.25%
December 31, 2020
1.25%
March 31, 2021
1.25%
June 30, 2021
1.25%
September 30, 2021
1.25%
December 31, 2021
1.25%
March 31, 2022
1.25%
June 30, 2022
1.875%
September 30, 2022
1.875%
December 31, 2022
1.875%
March 31, 2023
1.875%
June 30, 2023
2.50%
September 30, 2023
2.50%
December 31, 2023
2.50%
March 31, 2024
2.50%
June 30, 2024
2.50%
September 30, 2024
2.50%
December 31, 2024
2.50%



Any optional prepayment by the Borrower of Incremental Tranche B Term Loans
shall be applied to reduce the subsequent scheduled repayments to be made
pursuant to this Section as directed by the Borrower.
(f)    Section 2.11(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:





--------------------------------------------------------------------------------

6


“The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, subject to
Section 2.11(h) below and Section 2.16.”
(g)    Section 2.11(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Prior to any optional prepayment of Borrowings under this Section, the Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment delivered pursuant to paragraph (g)
of this Section. In the event of any mandatory prepayment of Term Borrowings
made at a time when Term Borrowings of more than one Class remain outstanding,
the aggregate amount of such prepayment shall be allocated among the Term
Borrowings of each such Class (including the Incremental Tranche B Term Loans
and, to the extent provided in the Incremental Facility Amendment for any Class
of other Incremental Term Loans, the Borrowings of such Class) pro rata based on
the aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Term Lender (including each Incremental Tranche B Term Lender
and, to the extent provided in the Incremental Facility Amendment for any Class
of other Incremental Term Loans, any Lender that holds Incremental Term Loans of
such Class) may elect, by notice to the Administrative Agent in writing (via
hand delivery, facsimile or other electronic imaging) at least one Business Day
prior to the required prepayment date, to decline all or any portion of any
prepayment of its Loans pursuant to this Section (other than (x) an optional
prepayment pursuant to paragraph (a) of this Section or (y) a mandatory
prepayment triggered by an event described in clause (c) of the definition of
the term “Prepayment Event”, neither of which may be declined), in which case
the aggregate amount of the prepayment that would have been applied to prepay
such Loans may be retained by the Borrower.”


(h)    Section 2.11 of the Credit Agreement is hereby amended to add a new
paragraph (h) as follows:
“(h) In the event that, on or prior to the date that is twelve months after
December 18, 2019, the Borrower (A) prepays, repays, refinances, substitutes or
replaces any Incremental Tranche B Term Loans in connection with a Repricing
Transaction (including, for the avoidance of doubt, any prepayment made as a
result of a Prepayment Event described in clause (c) thereof that constitutes a
Repricing Transaction) or (B) effects any amendment, modification or waiver of,
or consent under, this Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
applicable Incremental Tranche B Term Lender, (I) in the case of clause (A), a
premium of 1.00% of the aggregate principal amount of the Incremental Tranche B
Term Loans





--------------------------------------------------------------------------------

7


so prepaid, repaid, refinanced, substituted or replaced and (II) in the case of
clause (B), a fee equal to 1.00% of the aggregate principal amount of the
Incremental Tranche B Term Loans that are the subject of such Repricing
Transaction outstanding immediately prior to such amendment. If, on or prior to
the date that is twelve months after December 18, 2019, all or any portion of
the Incremental Tranche B Term Loans held by any Incremental Tranche B Term
Lender are prepaid, repaid, refinanced, substituted or replaced pursuant to
Section 2.19 as a result of, or in connection with, such Incremental Tranche B
Term Lender not agreeing or otherwise consenting to any waiver, consent,
modification or amendment in connection with a Repricing Transaction, such
prepayment, repayment, refinancing, substitution or replacement will be made at
101% of the principal amount so prepaid, repaid, refinanced, substituted or
replaced. All such amounts shall be due and payable on the date of effectiveness
of such Repricing Transaction in Dollars and in immediately available funds.”
(i)    Section 2.21(a) of the Credit Agreement is hereby amended as follows:
(i)    The reference to “$250,000,000” in such Section is hereby replaced with
“$200,000,000”;
(ii)     The reference to “50.0%” in such Section is hereby replaced with
“40.0%”; and
(iii)    The reference to “2.75 to 1.00” in such Section is hereby replaced with
“2.25 to 1.00”.
(j)    Section 2.21(b) of the Credit Agreement is hereby amended to add the
following at the end of such Section:
“Notwithstanding the foregoing, if the all-in-yield applicable to any such
Incremental Term Loan B Facility determined as of the initial funding date for
such Incremental Term Loan B Facility is more than 0.50% higher than the
corresponding all-in-yield applicable to the Incremental Tranche B Term Loans,
then the interest rate margin for the Incremental Tranche B Term Loans shall be
increased by an amount equal to the difference between the all-in-yield with
respect to such Incremental Term Loan B Facility and the corresponding
all-in-yield on the Incremental Tranche B Term Loans, minus 0.50% (for purposes
of such calculation and with respect to any such facility, (x) subject to clause
(z) below, all-in yield shall be deemed to include all upfront fees and original
issue discount (based on a four-year average life to maturity or, if less, the
remaining life to maturity) payable to all lenders providing such facility,
(y) if the Incremental Term Loan B Facility includes a “LIBOR” interest rate
floor greater than the applicable interest rate floor with respect to the
Incremental Tranche B Term Loans and such floor is





--------------------------------------------------------------------------------

8


greater than the LIBO Rate for a 3-month Interest Period at such time, such
excess amount (above the greater of such floor and such LIBO Rate) shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the interest rate margin under the Incremental Tranche B
Term Loans shall be required, but only to the extent an increase in the interest
rate floor in the Incremental Tranche B Term Loans would cause an increase in
the interest rate then in effect thereunder, and in such case, the interest rate
floor (but not the interest rate margin) applicable to the Incremental Tranche B
Term Loans shall be increased to the extent of such excess and (z) all-in yield
shall exclude structuring, advisory, success, underwriting, commitment,
arrangement, ticking, amendment, consent and similar fees payable in connection
therewith whether or not shared with all lenders providing such facility and any
other fees not paid by the Borrower generally to all lenders providing such
facility ratably or, if only one lender (or affiliated group of lenders) is
providing such facility, are fees of the type not customarily shared with
lenders generally).”
(k)    Section 6.01(a)(xx) of the Credit Agreement is hereby amended to replace
the reference therein to “2.75 to 1.00” with “2.25 to 1.00”.
(l)    Section 6.01 of the Credit Agreement is hereby amended to add a new
paragraph (d) as follows:
“(d) Notwithstanding anything herein to the contrary, no Foreign Subsidiary
shall Guarantee any Material Indebtedness of the Borrower or any U.S. Subsidiary
that is a Loan Party unless substantially contemporaneously with the incurrence
of such Guarantee such Foreign Subsidiary shall Guarantee the Obligations
pursuant to documentation reasonably acceptable to the Administrative Agent.”
(m)    Section 6.04(t) of the Credit Agreement is hereby amended to replace the
reference therein to “3.50:1.00” with “3.00:1.00”.
(n)    Section 6.08(a) of the Credit Agreement is hereby amended to add “so long
as no Event of Default has occurred and is continuing (or would result
therefrom)” immediately after the words “except that” in the first sentence of
such Section.
(o)    Section 6.08(a)(v) of the Credit Agreement is hereby amended to replace
the reference therein to “3.00:1.00” with “2.50:1.00”.
(p)    Section 6.08(a)(xi) of the Credit Agreement is hereby amended to (i)
replace the reference therein to “$100,000,000” with “$50,000,000” and (ii)
replace the reference therein to “clause (x)” with “clause (xi)”.
(q)    Section 6.08(b)(iv) of the Credit Agreement is hereby amended and
restated in its entirety as follows:





--------------------------------------------------------------------------------

9


“payments of or in respect of Indebtedness in an amount equal to, at the time
such payments are made and after giving effect thereto, the Available Amount at
such time; provided that (x) no Default or Event of Default shall have occurred
and be continuing (or would result therefrom) and (y) after giving effect
thereto on a Pro Forma Basis, the Borrower would be in compliance with Sections
6.12 and 6.13;”
(r)    Section 6.08(b)(v) of the Credit Agreement is hereby amended to replace
the reference therein to “3.00:1.00” with “2.50:1.00”.
(s)    The second paragraph of Section 6.12 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“The provisions of this Section are solely for the benefit of the Revolving
Lenders, the Tranche A Term Lenders and the Incremental Tranche B Term Lenders
and, unless otherwise provided in any Incremental Facility Amendment, not for
the benefit of any lenders providing any other Incremental Facility.
Notwithstanding the provisions of Section 9.02, the Required Covenant Lenders
may (i) amend or otherwise modify this Section or, solely for the purposes of
this Section, the defined terms used, directly or indirectly, therein, or (ii)
waive any non-compliance with Section 6.12 or any Event of Default resulting
from such noncompliance, in each case without the consent of any other Lenders.”
(t)     The second paragraph of Section 6.13 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“The provisions of this Section are solely for the benefit of the Revolving
Lenders, the Tranche A Term Lenders and the Incremental Tranche B Term Lenders
and, unless otherwise provided in any Incremental Facility Amendment, not for
the benefit of any lenders providing any other Incremental Facility.
Notwithstanding the provisions of Section 9.02, the Required Covenant Lenders
may (i) amend or otherwise modify this Section or, solely for the purposes of
this Section, the defined terms used, directly or indirectly, therein, or (ii)
waive any non-compliance with this Section or any Event of Default resulting
from such noncompliance, in each case without the consent of any other Lenders.”
(u)     The proviso in Section 7.01(d) is hereby amended and restated in its
entirety as follows:
“provided that, unless otherwise provided in any Incremental Facility Amendment,
any failure to comply with Section 6.12 or 6.13 shall not constitute an Event of
Default with respect to any Incremental Loans (other than the Incremental
Tranche B Term Loans) unless and until the Administrative Agent or the Required
Covenant Lenders shall have





--------------------------------------------------------------------------------

10


terminated the Revolving Commitments or exercised remedies with respect to
outstanding Revolving Loans, Tranche A Term Loans or Incremental Tranche B Term
Loans pursuant to this Article VII”.
(v)    The final proviso in Section 7.01 is hereby amended and restated in its
entirety as follows:
“provided, however, that, unless otherwise provided in any Incremental Facility
Amendment, upon the occurrence and during the continuance of any Event of
Default attributable to a failure to comply with Section 6.12 or 6.13, (w)
actions pursuant to clause (i) may be taken by a Majority in Interest of the
Revolving Lenders (excluding any Defaulting Lenders) with respect to the
Revolving Loans only (without the requirement for Required Lender action) or by
the Administrative Agent at the direction of such Lenders, (x) actions pursuant
to clause (ii) with respect to the Tranche A Term Loans may be taken by a
Majority in Interest of the Tranche A Term Lenders (excluding any Defaulting
Lenders) with respect to the Tranche A Term Loans only (without the requirement
for Required Lender action) or by the Administrative Agent at the direction of
such Lenders, (y) actions pursuant to clause (ii) with respect to the
Incremental Tranche B Term Loans may be taken by Required Covenant Lenders
(without the requirement for Required Lender action) or by the Administrative
Agent at the direction of such Lenders and (z) only if action has been taken in
respect of such Event of Default under clause (i) (with respect to the Revolving
Loans) by a Majority in Interest of the Revolving Lenders (excluding any
Defaulting Lenders) or by the Administrative Agent at the direction of such
Lenders or has been taken in respect of such Event of Default under clause (ii)
(with respect to the Tranche A Term Loans or the Incremental Tranche B Term
Loans) by a Majority in Interest of the Tranche A Term Lenders or the Required
Covenant Lenders, as the case may be (excluding in each case any Defaulting
Lenders) or by the Administrative Agent at the direction of such Lenders, then
such Event of Default will be deemed to be an Event of Default with respect to
any Incremental Facility hereunder and the remedies set forth above can be
exercised in respect of any such Incremental Facility.
(w)    The first sentence of Section 9.14 of the Credit Agreement shall be
amended to add the following proviso at the end of such sentence:
“; provided, further, however, that notwithstanding the foregoing, without the
consent of the Required Lenders, no Loan Party that is a Restricted Subsidiary
shall be released from its obligations under the Loan Documents if such Loan
Party becomes an Excluded Subsidiary solely pursuant to clause (b) of the
definition of “Excluded Subsidiary” solely by virtue of a disposition of Equity
Interests (unless, for the avoidance of doubt, another clause of the definition
of “Excluded Subsidiary” is then applicable), unless such disposition is a good
faith disposition to a bona-fide unaffiliated third party whose primary purpose
is not the release of the Guarantee and obligations of such Loan Party under the
Loan Documents”.





--------------------------------------------------------------------------------

11


SECTION 4.    Representations and Warranties. The Borrower (with respect to
itself and, where applicable, the Restricted Subsidiaries) represents and
warrants to the Administrative Agent and to the Incremental Tranche B Term
Lenders on and as of the Incremental Tranche B Term Effective Date that:
(a)    this Amendment and the transactions contemplated hereby are within each
Loan Party’s corporate or other organizational powers and has been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder or other equityholder action;
(b)    this Amendment has been duly authorized, executed and delivered by each
Loan Party and constitutes, when executed and delivered by the Borrower, will
constitute a legal, valid and binding obligation of the Borrower, enforceable
against such Person in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;
(c)    the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality or Material Adverse
Effect, in all respects), except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty is true and correct in all material respects (or in
all respects, as applicable) as of such earlier date (it being understood and
agreed that the reference in Section 3.15 of the Credit Agreement to “the
Closing Date, after giving effect to the Transactions” shall be deemed to refer
instead to “the Incremental Tranche B Term Effective Date, after giving effect
to the transactions to be consummated on the Incremental Tranche B Term
Effective Date”); and
(d)    at the time of and immediately after giving effect to such Incremental
Tranche B Term Loans, no Default or Event of Default shall have occurred and be
continuing.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date first above written (the “Incremental Tranche B Term Effective Date”) upon
satisfaction of the following conditions:
(a)    the Administrative Agent shall have received (i) counterparts of this
Amendment that, when taken together, bear the signatures of the Borrower, each
other Loan Party and each Incremental Tranche B Term Lender, (ii) a copy of (A)
each organizational document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority, (B)
signature and incumbency certificates of the responsible officers of each Loan
Party executing this Amendment, (C) copies of resolutions of the board of
directors or managers, shareholders, partners, and/or similar governing bodies
of each Loan Party approving and authorizing the execution, delivery and
performance of this Amendment, certified as of the Incremental Tranche B Term
Effective Date by a secretary, an assistant secretary or a responsible officer
of such Loan Party as being in full





--------------------------------------------------------------------------------

12


force and effect without modification or amendment and (D) a good standing
certificate (to the extent such concept, or an analogous concept, exists) from
the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation, and (iii) favorable written opinions
(addressed to the Administrative Agent and the Incremental Tranche B Term
Lenders and dated the Incremental Tranche B Term Effective Date) of (A) Gibson,
Dunn & Crutcher LLP, external counsel for the Loan Parties, (B) Day Pitney LLP,
external Connecticut counsel for the Loan Parties and (C) Julie Solomon,
internal counsel for the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent;
(b)    the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Incremental Tranche B Term Effective Date,
including pursuant to Section 10 hereof, to the extent invoiced at least three
Business Days prior to the Incremental Tranche B Term Effective Date (or such
shorter period agreed by the Borrower in its sole discretion), reimbursement or
payment of all reasonable, documented and invoiced out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder, under any other Loan Document or under any
other agreement entered into by any of the Arrangers, the Administrative Agent
and the Incremental Tranche B Term Lenders, on the one hand, and any of the Loan
Parties, on the other hand; provided that such amounts may be offset against the
proceeds of the Incremental Tranche B Term Loans;
(c)    the Borrower shall have delivered to the Administrative Agent, in
accordance with Section 2.03 of the Credit Agreement, a Borrowing Request with
respect to the borrowing of the Incremental Tranche B Term Loans to be made on
the Incremental Tranche B Term Effective Date;
(d)    the Administrative Agent shall have received a certificate from a
Financial Officer of the Borrower, substantially in the form of Exhibit L to the
Credit Agreement, certifying as to the solvency of the Borrower and its
Restricted Subsidiaries as of the Incremental Tranche B Term Effective Date on a
consolidated basis after giving effect to the Amendment;
(e)    (i) the Administrative Agent shall have received, at least three Business
Days prior to the Incremental Tranche B Term Effective Date, all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, that has been requested at least 10
Business Days prior to the Incremental Tranche B Term Effective Date and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation and an Incremental Tranche B Term Lender has
requested in a written notice to the Borrower at least 10 Business Days prior to
the Incremental Tranche B Term Effective Date a Beneficial Ownership
Certification in relation to the Borrower, such Incremental Tranche B Term
Lender shall have received such Beneficial Ownership Certification with respect
to the Borrower at least three Business Days prior to the Incremental Tranche B
Term Effective Date (provided that,





--------------------------------------------------------------------------------

13


upon the execution and delivery by such Incremental Tranche B Term Lender of its
signature page to this Amendment, the conditions set forth in this clause (v)
shall be deemed to be satisfied); and
(f)    the Administrative Agent shall have received a certificate, dated the
Incremental Tranche B Term Effective Date and signed by a Financial Officer or
the President or a Vice President of the Borrower, confirming accuracy of the
representations and warranties set forth in Section 4.
SECTION 6.    Effects on Loan Documents; No Novation. (a) Except as expressly
set forth herein, this Amendment (i) shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Incremental Tranche B Term Lenders, the Administrative Agent,
the Borrower or any other Loan Party under the Credit Agreement or any other
Loan Document and (ii) shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower or any other Loan Party to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. After the Incremental Tranche B Term Effective Date, any
reference in the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as modified hereby. This Amendment shall constitute a “Loan Document”
and an “Incremental Facility Amendment” for all purposes of the Credit Agreement
and the other Loan Documents.
(a)    This Amendment shall not extinguish the obligations for the payment of
money outstanding under the Credit Agreement or discharge or release the
priority of any Security Document. Nothing herein contained shall be construed
as a substitution or novation of the Obligations outstanding under the Credit
Agreement or any Security Document, which shall remain in full force and effect,
except as modified hereby. Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of any Loan Party under any Loan Document from any of its obligations
and liabilities thereunder.
SECTION 7.    Miscellaneous. The provisions of Sections 9.09, 9.10 and 9.11 of
the Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.
SECTION 8.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
SECTION 9.    Reaffirmation. Each of the Loan Parties hereby (a) reaffirms its
obligations under the Credit Agreement and each other Loan Document to which it
is a party, in each case as modified by this Amendment, (b) reaffirms all Liens
on the Collateral which have been granted by it in favor of the Administrative
Agent (for the benefit of the





--------------------------------------------------------------------------------

14


Secured Parties) pursuant to the Loan Documents and (c) acknowledges and agrees
that the guarantees of the Loan Parties and the grants of security interests by
the Loan Parties contained in the Collateral Agreement and the other Security
Documents are, and shall remain, in full force and effect in respect of, and to
secure, the Obligations (including the Incremental Tranche B Term Commitments
and the Incremental Tranche B Term Loans made hereunder).
SECTION 10.    Ticking Fee. The Borrower agrees to pay to the Administrative
Agent, for the accounts of the Incremental Tranche B Term Lenders, a ticking
fee, which shall accrue during the period commencing on December 18, 2019 and
ending on and including the Incremental Tranche B Term Effective Date, at a rate
per annum equal to the Applicable Ticking Fee Rate (as defined below) to be
calculated based on the average daily amount of the outstanding commitments in
respect of the Incremental Tranche B Term Loans allocated on December 18, 2019.
As used in this paragraph, “Applicable Ticking Fee Rate” means (i) from and
including December 18, 2019 until and including January 17, 2020, 0.00%, (ii)
from and including January 18, 2020 until and including February 16, 2020,
2.75%, and (iii) from and including February 17, 2020, 5.50% (for the avoidance
of doubt, no ticking fees shall be payable with respect to the portion of the
Incremental Tranche B Term Loans allocated on February 7, 2020).
[Signature Pages Follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
PITNEY BOWES INC., as Borrower,
by
_________________________

Name:

Title:




PITNEY BOWES PRESORT SERVICES, LLC
by
 
 
 
Name:
 
Title:







PITNEY BOWES SHELTON REALTY LLC,
by
 
 
 
Name:
 
Title:







PITNEY BOWES GLOBAL FINANCIAL SERVICES LLC,
by
 
 
 
Name:
 
Title:





[Pitney Bowes – First Incremental Facility Amendment Signature Page]






1" = "1" "[[5256499]]" "" [[5256499]]

--------------------------------------------------------------------------------





PB EQUIPMENT MANAGEMENT INC.,
by
 
 
 
Name:
 
Title:







PITNEY BOWES INTERNATIONAL HOLDINGS, INC.,
by
 
 
 
Name:
 
Title:







PB PROFESSIONAL SERVICES INC.,
by
 
 
 
Name:
 
Title:



B. WILLIAMS FUNDING CORP.,
by
 
 
 
Name:
 
Title:







PB WORLDWIDE INC.,
by
 
 
 
Name:
 
Title:





[Pitney Bowes – First Incremental Facility Amendment Signature Page]






1" = "1" "[[5256499]]" "" [[5256499]]

--------------------------------------------------------------------------------









PITNEY BOWES PAYCO US INC.,
by
 
 
 
Name:
 
Title:



BORDERFREE, INC.,
by
 
 
 
Name:
 
Title:



NGS HOLDINGS, INC.,
by
 
 
 
Name:
 
Title:



NGS INTERMEDIATE HOLDINGS, INC.,
by
 
 
 
Name:
 
Title:



NEWGISTICS, INC.,
by
 
 
 
Name:
 
Title:





[Pitney Bowes – First Incremental Facility Amendment Signature Page]






1" = "1" "[[5256499]]" "" [[5256499]]

--------------------------------------------------------------------------------





TACIT KNOWLEDGE, INC.,
by
 
 
 
Name:
 
Title:







[Pitney Bowes – First Incremental Facility Amendment Signature Page]






1" = "1" "[[5256499]]" "" [[5256499]]

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as Administrative Agent and Incremental Tranche B
Term Lender
by
 
 
 
Name:
 
Title:
 
 
 
 





[Pitney Bowes – First Incremental Facility Amendment Signature Page]






1" = "1" "[[5256499]]" "" [[5256499]]

--------------------------------------------------------------------------------


SCHEDULE I


Incremental Tranche B Term Lenders


Name


Incremental Tranche B Term Commitment
JPMorgan Chase Bank, N.A.


$850,000,000


Total


$850,000,000







1" = "1" "[[DMS:5256499v14:12/18/2019--01:39 PM]]" "" [[5256499]]